DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  “during a second phase, apply the brake of the second wheel assembly and energize the electric machine of the first wheel assembly” should be changed to -- during a second phase, apply the brake of the second of the wheel assemblies and energize the electric machine of the first of the wheel assemblies --.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  “wherein the controller is further programmed to, during a fourth time,” should be changed to -- wherein the controller is further programmed to, during a fourth phase,  --.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  “wherein the first and second phases are adjacent with the second time proceeding the first time” should be changed to --wherein the first and second phases are adjacent with the second phase proceeding the first phase--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “first and second phases are adjacent...” in claim 20 is a limitation which renders the claim indefinite. The term “adjacent ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 20 will be interpreted as the first and second phases are subsequent with a second time proceeding a first time.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, & 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0304893A1 (“Hall”).
As per claim 1 Hall discloses
A vehicle comprising:
a powerplant configured to power front and rear wheels (see at least Hall, para. [0019]:  The vehicle may also, in some embodiments, include components such as body panels, an engine or motor, a transmission, an electrical system, one or more batteries, a heating and/or cooling system, navigational systems, and a fuel system, among others.); and
a controller programmed to, brake a first of the front wheels and a first of the rear wheels while powering a second of the front wheels and a second of the rear wheels (see at least Hall, para. [0047]: The ABS override module stores instructions that translate the desired direction of yaw change into actuations of the throttle and/or brakes of each individual wheel. A pitch forward may entail braking the front wheels, the back wheels, or all wheels. A pitch back may entail throttling the front wheels, the back wheels, or all wheels. A roll right may entail braking the right-side wheels. A roll left may entail braking the left-side wheels. Yawing the vehicle may entail braking one side of wheels and throttling the other side. A combination of pitch, roll, and yaw may entail braking or throttling a single wheel. A vehicle equipped with this configuration may therefore simplify changing direction in-air for an operator because the operator only needs to know which direction is desired.).

As per claim 2 Hall discloses
wherein the controller is further programmed to subsequently brake the second front wheel and the second rear wheel while powering the first front wheel and the first rear wheel (see at least Hall, para. [0047]: The ABS override module stores instructions that translate the desired direction of yaw change into actuations of the throttle and/or brakes of each individual wheel. A pitch forward may entail braking the front wheels, the back wheels, or all wheels. A pitch back may entail throttling the front wheels, the back wheels, or all wheels. A roll right may entail braking the right-side wheels. A roll left may entail braking the left-side wheels. Yawing the vehicle may entail braking one side of wheels and throttling the other side. A combination of pitch, roll, and yaw may entail braking or throttling a single wheel. A vehicle equipped with this configuration may therefore simplify changing direction in-air for an operator because the operator only needs to know which direction is desired. [Examiner Note: User can brake one side and throttle another side and perform the same action oppositely right after.]).

As per claim 4 Hall discloses
wherein the first front wheel and the first rear wheel are on a same side of the vehicle (see at least Hall, para. [0047]: Yawing the vehicle may entail braking one side of wheels and throttling the other side. A combination of pitch, roll, and yaw may entail braking or throttling a single wheel. A vehicle equipped with this configuration may therefore simplify changing direction in-air for an operator because the operator only needs to know which direction is desired.).

As per claim 5 Hall discloses
wherein the powering of the second front wheel and the powering the first front wheel further includes receiving a driver-demanded torque signal and commanding the powerplant to produce the driver-demanded torque (see at least Hall, para. [0031]:  The electronic controller may store programmed instructions that, when executed, prevent the ABS module from operating. The ABS override module may receive signals from the shock position sensors, the wheel speed sensors, a manual throttle control, a manual brake control, or a yaw rate sensor, among others. The ABS override module may reactivate the ABS module. The ABS override module may actuate the brakes and/or throttle to adjust the vehicle's position in-air. para. [0047]: The ABS override module stores instructions that translate the desired direction of yaw change into actuations of the throttle and/or brakes of each individual wheel. A pitch forward may entail braking the front wheels, the back wheels, or all wheels. A pitch back may entail throttling the front wheels, the back wheels, or all wheels. A roll right may entail braking the right-side wheels. A roll left may entail braking the left-side wheels. Yawing the vehicle may entail braking one side of wheels and throttling the other side. A combination of pitch, roll, and yaw may entail braking or throttling a single wheel. A vehicle equipped with this configuration may therefore simplify changing direction in-air for an operator because the operator only needs to know which direction is desired.).

As per claim 9 Hall discloses
wherein the powerplant is an engine (see at least Hall, para. [0019]:  The vehicle may also, in some embodiments, include components such as body panels, an engine or motor, a transmission, an electrical system, one or more batteries, a heating and/or cooling system, navigational systems, and a fuel system, among others.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-7, 10, & 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall, in view of US 2017/0190228A1 (“Handzel”).
As per claim 6 Hall does not explicitly disclose
wherein the controller is further programmed to command powerplant torque to idle in response to a timer expiring.
Handzel teaches
wherein the controller is further programmed to command powerplant torque to idle in response to a timer expiring (see at least Handzel, para. [0047]: Otherwise, if the timer is greater than the predetermined period of time, such as greater than about 12.0 seconds (s), the method proceeds to 232. At 232, the method outputs the throttle cutout data 136 to reduce the power supplied by the engine 26, and thereby enabling the throttle pedal 29 to return to the zero percent throttle position. At 234, the method outputs the brake caliper data 128 to reduce the brake torque applied by the calipers 34 to re-set the brake system 14 such that the calipers 34 are returned to an initial position. The method ends at 221.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teaching of wherein the controller is further programmed to command powerplant torque to idle in response to a timer expiring of Handzel in order to improve vehicle performance, such as during a maximum performance acceleration event (see at least Handzel, para. [0003]).

As per claim 7 Hall does not explicitly disclose
wherein the controller is further programmed to release brakes associated with the wheels in response to expiration of a timer.
Handzel teaches
wherein the controller is further programmed to release brakes associated with the wheels in response to expiration of a timer (see at least Handzel, para. [0030]: Generally, the predetermined period of time is a default or factory set period of time, which is based on the characteristics of the tires 22 associated with the driven wheels 24, such as the amount of friction over a period of time required to raise the temperature of the tires 22 to a desired operating temperature. Alternatively, the period of time may be user-defined via one or more inputs received via the input device 42. & para. [0047]: At 228, the method determines, based on the wheel speed data 130, whether the speed of the driven wheels 24 is substantially the same, such that the driven wheels 24 are rotating at substantially the same speed. If the speed of the driven wheels 24 is different, the method proceeds to 219.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teaching of wherein the controller is further programmed to release brakes associated with the wheels in response to expiration of a timer of Handzel in order to improve vehicle performance, such as during a maximum performance acceleration event (see at least Handzel, para. [0003]).

As per claim 10 Hall discloses
A vehicle comprising:
an engine configured to power front and rear wheels (see at least Hall, para. [0019]:  The vehicle may also, in some embodiments, include components such as body panels, an engine or motor, a transmission, an electrical system, one or more batteries, a heating and/or cooling system, navigational systems, and a fuel system, among others.); and
brake a first of the front wheels and a first of the rear wheels while powering a second of the front wheels and a second of the rear wheels (see at least Hall, para. [0047]: The ABS override module stores instructions that translate the desired direction of yaw change into actuations of the throttle and/or brakes of each individual wheel. A pitch forward may entail braking the front wheels, the back wheels, or all wheels. A pitch back may entail throttling the front wheels, the back wheels, or all wheels. A roll right may entail braking the right-side wheels. A roll left may entail braking the left-side wheels. Yawing the vehicle may entail braking one side of wheels and throttling the other side. A combination of pitch, roll, and yaw may entail braking or throttling a single wheel. A vehicle equipped with this configuration may therefore simplify changing direction in-air for an operator because the operator only needs to know which direction is desired.), and
brake the second front wheel and the second rear wheel while powering the first front wheel and the first rear wheel (see at least Hall, para. [0047]: The ABS override module stores instructions that translate the desired direction of yaw change into actuations of the throttle and/or brakes of each individual wheel. A pitch forward may entail braking the front wheels, the back wheels, or all wheels. A pitch back may entail throttling the front wheels, the back wheels, or all wheels. A roll right may entail braking the right-side wheels. A roll left may entail braking the left-side wheels. Yawing the vehicle may entail braking one side of wheels and throttling the other side. A combination of pitch, roll, and yaw may entail braking or throttling a single wheel. A vehicle equipped with this configuration may therefore simplify changing direction in-air for an operator because the operator only needs to know which direction is desired.).
Hall does not explicitly disclose
a controller programmed to, in response to line-lock mode being activated,
for a first time window, 
for a second time window that is subsequent to the first time window.
Handzel teaches
a controller programmed to, in response to line-lock mode being activated (see at least Handzel, para. [0017]: In various embodiments, the input device 42 receives inputs from the driver and/or occupant of the vehicle 10, such as a request to activate or enable a tire warming event by the control module 20, as will be discussed herein.), 
for a first time window, brake a first of the front wheels while powering a second of the rear wheels (see at least Handzel, para. [0014]: Moreover, while FIG. 1 depicts a front-wheel drive vehicle, it will be understood that the teachings of the present disclosure may be applied to rear-wheel drive vehicles, and thus, the front-wheel drive vehicle of FIG. 1 is merely exemplary. & para. [0030]: Once the tire warming event is enabled based on the enable data 120, the brake torque control module 104 starts a timer. Upon the expiration of a predetermined period of time, such as about 12.0 seconds, the brake torque control module 104 sets a cutout instruction 134 for the throttle control module 108. The cutout instruction 134 comprises an instruction to reduce the power supplied by the engine 26 to the transmission 28, and thus, the drivetrain and driven wheels 24. Generally, the predetermined period of time is a default or factory set period of time, which is based on the characteristics of the tires 22 associated with the driven wheels 24, such as the amount of friction over a period of time required to raise the temperature of the tires 22 to a desired operating temperature. Alternatively, the period of time may be user-defined via one or more inputs received via the input device 42.),
for a second time window that is subsequent to the first time window, brake the second front wheel while powering the first front wheel (see at least Handzel, para. [0014]: Moreover, while FIG. 1 depicts a front-wheel drive vehicle, it will be understood that the teachings of the present disclosure may be applied to rear-wheel drive vehicles, and thus, the front-wheel drive vehicle of FIG. 1 is merely exemplary. & para. [0030]: Once the tire warming event is enabled based on the enable data 120, the brake torque control module 104 starts a timer. Upon the expiration of a predetermined period of time, such as about 12.0 seconds, the brake torque control module 104 sets a cutout instruction 134 for the throttle control module 108. The cutout instruction 134 comprises an instruction to reduce the power supplied by the engine 26 to the transmission 28, and thus, the drivetrain and driven wheels 24. Generally, the predetermined period of time is a default or factory set period of time, which is based on the characteristics of the tires 22 associated with the driven wheels 24, such as the amount of friction over a period of time required to raise the temperature of the tires 22 to a desired operating temperature. Alternatively, the period of time may be user-defined via one or more inputs received via the input device 42.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teaching of a controller programmed to, in response to line-lock mode being activated, for a first time window, for a second time window that is subsequent to the first time window of Handzel in order to improve vehicle performance, such as during a maximum performance acceleration event (see at least Handzel, para. [0003]).

As per claim 12 Hall discloses
wherein the first front wheel and the first rear wheel are on a same side of the vehicle (see at least Hall, para. [0047]: The ABS override module stores instructions that translate the desired direction of yaw change into actuations of the throttle and/or brakes of each individual wheel. A pitch forward may entail braking the front wheels, the back wheels, or all wheels. A pitch back may entail throttling the front wheels, the back wheels, or all wheels. A roll right may entail braking the right-side wheels. A roll left may entail braking the left-side wheels. Yawing the vehicle may entail braking one side of wheels and throttling the other side. A combination of pitch, roll, and yaw may entail braking or throttling a single wheel. A vehicle equipped with this configuration may therefore simplify changing direction in-air for an operator because the operator only needs to know which direction is desired.).

As per claim 13 Hall discloses
wherein the powering of the second front wheel and the powering the first front wheel further includes receiving a driver-demanded torque signal and commanding the engine to produce the driver-demanded torque (see at least Hall, para. [0031]:  The electronic controller may store programmed instructions that, when executed, prevent the ABS module from operating. The ABS override module may receive signals from the shock position sensors, the wheel speed sensors, a manual throttle control, a manual brake control, or a yaw rate sensor, among others. The ABS override module may reactivate the ABS module. The ABS override module may actuate the brakes and/or throttle to adjust the vehicle's position in-air. para. [0047]: The ABS override module stores instructions that translate the desired direction of yaw change into actuations of the throttle and/or brakes of each individual wheel. A pitch forward may entail braking the front wheels, the back wheels, or all wheels. A pitch back may entail throttling the front wheels, the back wheels, or all wheels. A roll right may entail braking the right-side wheels. A roll left may entail braking the left-side wheels. Yawing the vehicle may entail braking one side of wheels and throttling the other side. A combination of pitch, roll, and yaw may entail braking or throttling a single wheel. A vehicle equipped with this configuration may therefore simplify changing direction in-air for an operator because the operator only needs to know which direction is desired.).

As per claim 14 Hall does not explicitly disclose
wherein the controller is further programmed to release brakes associated with the wheels in response to expiration of a timer.
Handzel teaches
wherein the controller is further programmed to release brakes associated with the wheels in response to expiration of a timer (see at least Handzel, para. [0030]: Generally, the predetermined period of time is a default or factory set period of time, which is based on the characteristics of the tires 22 associated with the driven wheels 24, such as the amount of friction over a period of time required to raise the temperature of the tires 22 to a desired operating temperature. Alternatively, the period of time may be user-defined via one or more inputs received via the input device 42. & para. [0047]: At 228, the method determines, based on the wheel speed data 130, whether the speed of the driven wheels 24 is substantially the same, such that the driven wheels 24 are rotating at substantially the same speed. If the speed of the driven wheels 24 is different, the method proceeds to 219.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teaching of wherein the controller is further programmed to release brakes associated with the wheels in response to expiration of a timer of Handzel in order to improve vehicle performance, such as during a maximum performance acceleration event (see at least Handzel, para. [0003]).

Claim(s) 3 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall, in view of Handzel, in view of US 2012/0212044A1 (“Nakamura”).
As per claim 3 Hall does not explicitly disclose
wherein the first front wheel and the first rear wheel are on opposite sides of the vehicle.
Nakamura teaches
wherein the first front wheel and the first rear wheel are on opposite sides of the vehicle (see at least Nakamura, para. [0089]:  In this case, the brake fluid flowing out from the first master cylinder 32 is supplied to the wheel cylinder 23RL for the left rear wheel and to the wheel cylinder 23FR for the right front wheel. That is, braking force can be generated by one of the front wheels and one of the rear wheels, the one of the rear wheels being positioned diagonally with the one of the front wheels.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teaching of wherein the controller is further programmed to subsequently brake the rear wheels and while powering the front wheels of Nakamura in order to provide sufficient braking force can be exerted without a decrease in a braking feeling (see at least Nakamura, para. [0008]).

As per claim 11 Hall does not explicitly disclose
wherein the first front wheel and the first rear wheel are on opposite sides of the vehicle.
Nakamura teaches
wherein the first front wheel and the first rear wheel are on opposite sides of the vehicle (see at least Nakamura, para. [0089]:  In this case, the brake fluid flowing out from the first master cylinder 32 is supplied to the wheel cylinder 23RL for the left rear wheel and to the wheel cylinder 23FR for the right front wheel. That is, braking force can be generated by one of the front wheels and one of the rear wheels, the one of the rear wheels being positioned diagonally with the one of the front wheels.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teaching of wherein the controller is further programmed to subsequently brake the rear wheels and while powering the front wheels of Nakamura in order to provide sufficient braking force can be exerted without a decrease in a braking feeling (see at least Nakamura, para. [0008]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall, in view of US 20170001646A1 (“Cooke”).
As per claim 8 Hall does not explicitly disclose
further comprising:
a front differential drivably connected to the front wheels;
a rear differential drivably connected to the rear wheels; and
a driveshaft connecting between the front differential and the rear differential.
Cooke teaches
further comprising:
a front differential drivably connected to the front wheels (see at least Cooke, para. [0081]: The driveline 130 is arranged to drive a pair of front vehicle wheels 111,112 by means of a front differential 135F and a pair of front drive shafts 118. The front differential 135F and drive shafts 118 form part of a front axle portion 131F of the vehicle 100.);
a rear differential drivably connected to the rear wheels (see at least Cooke, para. [0081]: The driveline 130 also comprises an auxiliary driveline portion 131 arranged to drive a pair of rear wheels 114, 115 by means of an auxiliary driveshaft or prop-shaft 132, a rear differential 135 and a pair of rear driveshafts 139. The rear differential 135 and drive shafts 139 form part of a rear axle portion 131R of the vehicle 100.); and 
a driveshaft connecting between the front differential and the rear differential (see at least Cooke, para. [0081]: The driveline 130 also comprises an auxiliary driveline portion 131 arranged to drive a pair of rear wheels 114, 115 by means of an auxiliary driveshaft or prop-shaft 132, a rear differential 135 and a pair of rear driveshafts 139. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teaching of further comprising: a front differential drivably connected to the front wheels; a rear differential drivably connected to the rear wheels; and a driveshaft connecting between the front differential and the rear differential of Cooke in order to provide improved traction characteristics for a motor vehicle when driving in conditions where surface coefficient of friction between one or more wheels of a vehicle and a driving surface is relatively low (see at least Cooke, para. [00010]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall, in view of US 2005/0209747A1 (“Yakes”), in view of Handzel.
As per claim 15 Hall discloses
A vehicle comprising:
wheel assemblies each including a wheel, and a brake (see at least Hall, para. [0023]: The ABS module may include an electronic controller unit (ECU) storing programmed instructions that, when executed, may prevent the wheels of the vehicle from skidding during a hard stop. In general, the ABS system may include the ECU, one or more wheel speed sensors, and one or more release valves connected to a brake line, and/or one or more pumps connected to the brake line. The release valves may be disposed between one or more primary hydraulic pumps connected to a brake pedal and one or more calipers around a wheel rotor.); and
a controller programmed to (see at least Hall, para. [0023]: The ABS module may include an electronic controller unit (ECU) storing programmed instructions that, when executed, may prevent the wheels of the vehicle from skidding during a hard stop.), 
apply the brake of a first of the wheel assemblies and throttle the wheel of a second of the wheel assemblies (see at least Hall, para. [0047]: The ABS override module stores instructions that translate the desired direction of yaw change into actuations of the throttle and/or brakes of each individual wheel. A pitch forward may entail braking the front wheels, the back wheels, or all wheels. A pitch back may entail throttling the front wheels, the back wheels, or all wheels. A roll right may entail braking the right-side wheels. A roll left may entail braking the left-sidewheels. Yawing the vehicle may entail braking one side of wheels and throttling the other side. A combination of pitch, roll, and yaw may entail braking or throttling a single wheel. A vehicle equipped with this configuration may therefore simplify changing direction in-air for an operator because the operator only needs to know which direction is desired.), and
apply the brake of the second wheel assembly and throttle the wheel of the first wheel assembly (see at least Hall, para. [0047]: The ABS override module stores instructions that translate the desired direction of yaw change into actuations of the throttle and/or brakes of each individual wheel. A pitch forward may entail braking the front wheels, the back wheels, or all wheels. A pitch back may entail throttling the front wheels, the back wheels, or all wheels. A roll right may entail braking the right-side wheels. A roll left may entail braking the left-sidewheels. Yawing the vehicle may entail braking one side of wheels and throttling the other side. A combination of pitch, roll, and yaw may entail braking or throttling a single wheel. A vehicle equipped with this configuration may therefore simplify changing direction in-air for an operator because the operator only needs to know which direction is desired.).
Hall does not explicitly disclose
wheel assemblies each including a wheel, an electric machine, and a brake; and
a controller programmed to, responsive to line-lock mode being activated,
during a first phase, apply the brake of a first of the wheel assemblies and energize the electric machine of a second of the wheel assemblies, and
during a second phase, apply the brake of the second wheel assembly and energize the electric machine of the first wheel assembly.
Yakes teaches
wheel assemblies each including a wheel, an electric machine, and a brake (see at least Yakes, para. [0236]: The drive wheels 1914 are rotatably mounted on the vehicle platform 1912 with an electric motor 1928 coupled to at least one wheel 1914. In one embodiment, the drive wheels 1914 are each be coupled to respective electric motors 1928, which in turn are each coupled to respective drive controllers 1930, which in turn are coupled to respective interface modules 1934.); and
energize the electric machine of the wheel assemblies (see at least Yakes, para. [0238]: The torque output of each motor 1928 is adjusted to meet the requirements established in the associated interface module 1934 from the I/O status information. The electric motors 1928 may operate to produce electric torque to drive the drive wheels 1914 or may operate in a regenerative braking mode to provide power to the power storage unit 1922, as determined by inputs received from an operator of the electric traction vehicle 1910.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teaching of wheel assemblies each including a wheel, an electric machine, and a brake, energize the electric machine of the wheel assemblies of Yakes in order for more efficient power production, thus allowing power to be used from different sources to come up with a more efficient system for traction (see at least Yakes, para. [0004]).
Handzel teaches
a controller programmed to, responsive to line-lock mode being activated (see at least Handzel, para. [0017]: In various embodiments, the input device 42 receives inputs from the driver and/or occupant of the vehicle 10, such as a request to activate or enable a tire warming event by the control module 20, as will be discussed herein.),
during a first phase, apply the brake of a first of the wheel assemblies and throttle the wheel of a second of the wheel assemblies (see at least Handzel, para. [0014]: Moreover, while FIG. 1 depicts a front-wheel drive vehicle, it will be understood that the teachings of the present disclosure may be applied to rear-wheel drive vehicles, and thus, the front-wheel drive vehicle of FIG. 1 is merely exemplary. & para. [0030]: Once the tire warming event is enabled based on the enable data 120, the brake torque control module 104 starts a timer. Upon the expiration of a predetermined period of time, such as about 12.0 seconds, the brake torque control module 104 sets a cutout instruction 134 for the throttle control module 108. The cutout instruction 134 comprises an instruction to reduce the power supplied by the engine 26 to the transmission 28, and thus, the drivetrain and driven wheels 24. Generally, the predetermined period of time is a default or factory set period of time, which is based on the characteristics of the tires 22 associated with the driven wheels 24, such as the amount of friction over a period of time required to raise the temperature of the tires 22 to a desired operating temperature. Alternatively, the period of time may be user-defined via one or more inputs received via the input device 42.), and
during a second phase, apply the brake of the second wheel assembly and throttle the wheel of the first wheel assembly (see at least Handzel, para. [0014]: Moreover, while FIG. 1 depicts a front-wheel drive vehicle, it will be understood that the teachings of the present disclosure may be applied to rear-wheel drive vehicles, and thus, the front-wheel drive vehicle of FIG. 1 is merely exemplary. & para. [0030]: Once the tire warming event is enabled based on the enable data 120, the brake torque control module 104 starts a timer. Upon the expiration of a predetermined period of time, such as about 12.0 seconds, the brake torque control module 104 sets a cutout instruction 134 for the throttle control module 108. The cutout instruction 134 comprises an instruction to reduce the power supplied by the engine 26 to the transmission 28, and thus, the drivetrain and driven wheels 24. Generally, the predetermined period of time is a default or factory set period of time, which is based on the characteristics of the tires 22 associated with the driven wheels 24, such as the amount of friction over a period of time required to raise the temperature of the tires 22 to a desired operating temperature. Alternatively, the period of time may be user-defined via one or more inputs received via the input device 42.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teaching of a controller programmed to, responsive to line-lock mode being activated, during a first phase, apply the brake of a first of the wheel assemblies and throttle the wheel of a second of the wheel assemblies, and during a second phase, apply the brake of the second wheel assembly and throttle the wheel of the first wheel assembly of Handzel in order to improve vehicle performance, such as during a maximum performance acceleration event (see at least Handzel, para. [0003]).

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall, in view of Yakes, in view of Handzel, in view of Nakamura.
As per claim 16 Hall does not explicitly disclose
wherein the controller is further programmed to, during the first phase, apply the brake of a third and a fourth of the wheel assemblies 
Handzel teaches
wherein the controller is further programmed to, during the first phase, apply the brake of the wheel assemblies (see at least Handzel, para. [0014]: Moreover, while FIG. 1 depicts a front-wheel drive vehicle, it will be understood that the teachings of the present disclosure may be applied to rear-wheel drive vehicles, and thus, the front-wheel drive vehicle of FIG. 1 is merely exemplary. & para. [0030]: Once the tire warming event is enabled based on the enable data 120, the brake torque control module 104 starts a timer. Upon the expiration of a predetermined period of time, such as about 12.0 seconds, the brake torque control module 104 sets a cutout instruction 134 for the throttle control module 108. The cutout instruction 134 comprises an instruction to reduce the power supplied by the engine 26 to the transmission 28, and thus, the drivetrain and driven wheels 24. Generally, the predetermined period of time is a default or factory set period of time, which is based on the characteristics of the tires 22 associated with the driven wheels 24, such as the amount of friction over a period of time required to raise the temperature of the tires 22 to a desired operating temperature. Alternatively, the period of time may be user-defined via one or more inputs received via the input device 42.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teaching of wherein the controller is further programmed to, during the first phase, apply the brake of the wheel assemblies of Handzel in order to improve vehicle performance, such as during a maximum performance acceleration event (see at least Handzel, para. [0003]).
Nakamura teaches
wherein the controller is further programmed to, apply the brake of a third and a fourth of the wheel assemblies (see at least Nakamura, Fig. 3 & para. [0096]: FIG. 3 is a table explaining the relationship between the number of the closed ABS holding valves and control gains of the pressure-increasing linear control valve 66. As illustrated in FIG. 3,there are 16 patterns in the combinations of on-off states of the ABS holding valves. When the combinations are sorted out with "control modes" in each of which the volumes between the pressure-increasing linear control valve 66 and the ABS holding valve are assumed to be the same as each other, there are 9 patterns. In FIG. 3, ABS control mode 1 has the smallest flowable volume of the brake fluid and the flowable volume becomes larger toward ABS control mode 9. Accordingly, gains of the pressure-increasing linear control valve 66 are set with respect to the ABS control modes 1 to 9.) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teaching of wherein the controller is further programmed to, apply the brake of a third and a fourth of the wheel assemblies of Nakamura in order to provide sufficient braking force can be exerted without a decrease in a braking feeling (see at least Nakamura, para. [0008]).

As per claim 17 Hall does not explicitly disclose
wherein the controller is further programmed to, during the second phase, apply the brake of a third and a fourth of the wheel assemblies 
Handzel teaches
wherein the controller is further programmed to, during the first phase, apply the brake of the wheel assemblies (see at least Handzel, para. [0014]: Moreover, while FIG. 1 depicts a front-wheel drive vehicle, it will be understood that the teachings of the present disclosure may be applied to rear-wheel drive vehicles, and thus, the front-wheel drive vehicle of FIG. 1 is merely exemplary. & para. [0030]: Once the tire warming event is enabled based on the enable data 120, the brake torque control module 104 starts a timer. Upon the expiration of a predetermined period of time, such as about 12.0 seconds, the brake torque control module 104 sets a cutout instruction 134 for the throttle control module 108. The cutout instruction 134 comprises an instruction to reduce the power supplied by the engine 26 to the transmission 28, and thus, the drivetrain and driven wheels 24. Generally, the predetermined period of time is a default or factory set period of time, which is based on the characteristics of the tires 22 associated with the driven wheels 24, such as the amount of friction over a period of time required to raise the temperature of the tires 22 to a desired operating temperature. Alternatively, the period of time may be user-defined via one or more inputs received via the input device 42.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teaching of wherein the controller is further programmed to, during the second phase, apply the brake of the wheel assemblies of Handzel in order to improve vehicle performance, such as during a maximum performance acceleration event (see at least Handzel, para. [0003]).
Nakamura teaches
wherein the controller is further programmed to, apply the brake of a third and a fourth of the wheel assemblies (see at least Nakamura, Fig. 3 & para. [0096]: FIG. 3 is a table explaining the relationship between the number of the closed ABS holding valves and control gains of the pressure-increasing linear control valve 66. As illustrated in FIG. 3,there are 16 patterns in the combinations of on-off states of the ABS holding valves. When the combinations are sorted out with "control modes" in each of which the volumes between the pressure-increasing linear control valve 66 and the ABS holding valve are assumed to be the same as each other, there are 9 patterns. In FIG. 3, ABS control mode 1 has the smallest flowable volume of the brake fluid and the flowable volume becomes larger toward ABS control mode 9. Accordingly, gains of the pressure-increasing linear control valve 66 are set with respect to the ABS control modes 1 to 9.) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teaching of wherein the controller is further programmed to, apply the brake of a third and a fourth of the wheel assemblies of Nakamura in order to provide sufficient braking force can be exerted without a decrease in a braking feeling (see at least Nakamura, para. [0008]).

As per claim 18 Hall discloses
wherein the controller is further programmed to, apply the brake of the first and second wheel assemblies and throttle the wheel of a third of the wheel assemblies (see at least Hall, para. [0047]: The ABS override module stores instructions that translate the desired direction of yaw change into actuations of the throttle and/or brakes of each individual wheel. A pitch forward may entail braking the front wheels, the back wheels, or all wheels. A pitch back may entail throttling the front wheels, the back wheels, or all wheels. A roll right may entail braking the right-side wheels. A roll left may entail braking the left-sidewheels. Yawing the vehicle may entail braking one side of wheels and throttling the other side. A combination of pitch, roll, and yaw may entail braking or throttling a single wheel. A vehicle equipped with this configuration may therefore simplify changing direction in-air for an operator because the operator only needs to know which direction is desired.).
Hall does not explicitly disclose
wherein the controller is further programmed to, during a third phase, apply the brake of the first and second wheel assemblies and energize the electrical machine of a third of the wheel assemblies.
Nakamura teaches
wherein the controller is further programmed to, during a third phase, apply the brake of the first and second wheel assemblies (see at least Nakamura, Fig. 3 & para. [0100]: When the control gain of the pressure-increasing linear control valve 66 is changed in correspondence with a change in the ABS control mode, the changed control gain may be validated immediately after the change of the control gain to initiate the control of the pressure-increasing linear control valve 66. In this case, the change of the control gain can be sensitively reflected on the pressure-increasing linear control valve 66. In another embodiment, the changed control gain may be validated when a predetermined period of time has passed after the change of the to control gain, without changing a control state of the pressure-increasing linear control valve 66 within the predetermined period of time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teaching of wherein the controller is further programmed to, during a third phase, apply the brake of the first and second wheel assemblies of Nakamura in order to provide sufficient braking force can be exerted without a decrease in a braking feeling (see at least Nakamura, para. [0008]).
Yakes teaches
energize the electric machine of the wheel assemblies (see at least Yakes, para. [0238]: The torque output of each motor 1928 is adjusted to meet the requirements established in the associated interface module 1934 from the I/O status information. The electric motors 1928 may operate to produce electric torque to drive the drive wheels 1914 or may operate in a regenerative braking mode to provide power to the power storage unit 1922, as determined by inputs received from an operator of the electric traction vehicle 1910.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teaching of energize the third electric machine of the wheel assemblies of Yakes in order for more efficient power production, thus allowing power to be used from different sources to come up with a more efficient system for traction (see at least Yakes, para. [0004]).

As per claim 19 Hall discloses
wherein the controller is further programmed to, apply the brake of the first, second, and third wheel assemblies and throttle the wheel of a fourth of the wheel assemblies (see at least Hall, para. [0047]: The ABS override module stores instructions that translate the desired direction of yaw change into actuations of the throttle and/or brakes of each individual wheel. A pitch forward may entail braking the front wheels, the back wheels, or all wheels. A pitch back may entail throttling the front wheels, the back wheels, or all wheels. A roll right may entail braking the right-side wheels. A roll left may entail braking the left-sidewheels. Yawing the vehicle may entail braking one side of wheels and throttling the other side. A combination of pitch, roll, and yaw may entail braking or throttling a single wheel. A vehicle equipped with this configuration may therefore simplify changing direction in-air for an operator because the operator only needs to know which direction is desired.).
Hall does not explicitly disclose
wherein the controller is further programmed to, during a fourth time, the electric machine of a fourth of the wheel assemblies.
Nakamura teaches
wherein the controller is further programmed to, during a fourth time, apply the brake of the first, second, and third wheel assemblies (see at least Nakamura, Fig. 3 & para. [0100]: When the control gain of the pressure-increasing linear control valve 66 is changed in correspondence with a change in the ABS control mode, the changed control gain may be validated immediately after the change of the control gain to initiate the control of the pressure-increasing linear control valve 66. In this case, the change of the control gain can be sensitively reflected on the pressure-increasing linear control valve 66. In another embodiment, the changed control gain may be validated when a predetermined period of time has passed after the change of the to control gain, without changing a control state of the pressure-increasing linear control valve 66 within the predetermined period of time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teaching of wherein the controller is further programmed to, during a fourth time, apply the brake of the first, second, and third wheel assemblies of Nakamura in order to provide sufficient braking force can be exerted without a decrease in a braking feeling (see at least Nakamura, para. [0008]).
Yakes teaches
energize the fourth electric machine of the wheel assemblies (see at least Yakes, para. [0238]: The torque output of each motor 1928 is adjusted to meet the requirements established in the associated interface module 1934 from the I/O status information. The electric motors 1928 may operate to produce electric torque to drive the drive wheels 1914 or may operate in a regenerative braking mode to provide power to the power storage unit 1922, as determined by inputs received from an operator of the electric traction vehicle 1910.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teaching of energize the fourth electric machine of the wheel assemblies of Yakes in order for more efficient power production, thus allowing power to be used from different sources to come up with a more efficient system for traction (see at least Yakes, para. [0004]).

As per claim 20 Hall does not explicitly disclose
wherein the first and second phases are adjacent with the second time proceeding the first time.
Handzel teaches
wherein the first and second phases are adjacent with the second time proceeding the first time (see at least Handzel, para. [0030]: Once the tire warming event is enabled based on the enable data 120, the brake torque control module 104 starts a timer. Upon the expiration of a predetermined period of time, such as about 12.0 seconds, the brake torque control module 104 sets a cutout instruction 134 for the throttle control module 108. The cutout instruction 134 comprises an instruction to reduce the power supplied by the engine 26 to the transmission 28, and thus, the drivetrain and driven wheels 24. Generally, the predetermined period of time is a default or factory set period of time, which is based on the characteristics of the tires 22 associated with the driven wheels 24, such as the amount of friction over a period of time required to raise the temperature of the tires 22 to a desired operating temperature. Alternatively, the period of time may be user-defined via one or more inputs received via the input device 42. [Examiner Note: A repeat of the tire warming can be done for the opposite side showing two different phases of tire warming events.]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teaching of wherein the controller is further programmed to, during the second phase, apply the brake of the wheel assemblies of Handzel in order to improve vehicle performance, such as during a maximum performance acceleration event (see at least Handzel, para. [0003]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668